Title: To Thomas Jefferson from Jacques Necker, 11 January 178[9]
From: Necker, Jacques
To: Jefferson, Thomas



Versailles le 11 Janver. 1788

J’ai l’honneur, Monsieur, de vous envoyer une Copie de l’Arrêt qui vient d’être rendu au Conseil en interpretation de celui du 28. 7bre. dernier, pour excepter des prohibitions qui y sont portées, les fanons et huiles de Baleine, de Spermacéti, Veaux-marins &a. provenant de la pêche des Etats Unis de l’Amérique, et apportées en France sur des Navires appartenant aux sujets des Etats Unis, ou à des françois. Ces denrées continueront d’entrer, comme par le passé, conformément aux dispositions de l’arrêt du 29. Xbre. dernier, c’est à dire sous le droit de 7.₶ 10s. Od. par barrique d’huile du poids de 520 L., et 6.₶ 13s. 4d. par Quintal de fanons, avec les dix sols pour livre (en sus de l’un et l’autre droit) qui cesseront au dernier Xbre. 1790.
Sa Majesté est toujours dans l’intention de favoriser autant qu’il lui sera possible, le Commerce des Etats Unis, mais elle se doit de préférence au Commerce National, et il seroit contraire à l’esprit de justice qui l’anime, de permettre l’introduction des huiles étrangères quand la pêche nationale pourra suffire à l’approvisionnement du Royaume. C’est pour cette raison que la saggesse de Sa Majesté n’a pu permettre que provisoirement l’introduction des huiles et fanons provenant de la peche américaine, jusqu’à ce que la pêche nationale ait suffi aux besoins de la France. Mais les Etats Unis doivent connoitre assez l’équité qui règie toutes les Volontés de Sa Majesté pour être persuadés, qu’arrivant même le moment où les huiles nationales seront suffisantes pour la consommation du Royaume, les huiles et fanons provenant de la pêche des Etats Unis qui se trouveront embarquées au moment de cette révocation, seront admises en france jusqu’à ce qu’elle ait pu être connue en Amérique, et elle m’a chargé de vous en prévenir.

Je ne doute pas que les Etats Unis de l’Amérique ne voyent dans cette décision de Sa Majesté une nouvelle preuve du désir qu’elle a de Maintenir les liaisons les plus intimes entre les deux nations, et de leur en donner les preuves, et qu’ils n’y répondent en joignant à toutes les précautions prescrites par cet arrêt, celles qui seront en leur pouvoir, pour prévenir l’introduction frauduleuse d’huiles et fanons provenant de pêche étrangère, sous le nom de pêche des Etats Unis.
J’ai l’honneur d’être avec un sincère attachement, Monsieur, Votre très humble et très obéissant Serviteur,

Necker

